 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   NOREENA MEZA,                                       CASE NO. 1:19-CV-01303-AWI-SKO
 9                          Plaintiff,
                                                         ORDER DISMISSING ALL CLAIMS
10                  v.                                   AGAINST DEFENDANTS AND
                                                         CLOSING CASE
11   EXPERIAN INFORMATION
     SOLUTIONS, INC.; TRANSUNION
12   CORP.; and EQUIFAX, INC.;
13                          Defendants.
14

15

16

17                                          INTRODUCTION
18         Plaintiff Noreena Meza brought this action alleging claims under the Fair Credit Reporting
19 Act (“FCRA”) and California law against Experian Information Solutions, Inc. (“Experian”),

20 Transunion Corp. (“Transunion”) and Equifax Inc. (“Equifax”) (together, “Defendants”). Equifax

21 brought a motion to dismiss, which the Court granted with leave to amend. Meza failed to amend

22 his claims against Equifax and failed to respond to an Order to Show Cause as to why his claims

23 against Experian and Transunion should not also be dismissed. The Court will therefore dismiss

24 all claims against each of the three Defendants with prejudice and close this case.

25                                          BACKGROUND
26         Meza filed the Complaint in this action in Fresno Superior Court on September 9, 2019,
27 alleging violations of the FCRA and various claims under California law against Experian,

28 Transunion and Equifax. Doc. No. 1-3.
 1          Transunion removed the action to this Court on September 17, 2019, without opposition,
 2 Doc. No. 1, and filed an Answer to the Complaint on October 1, 2019, denying liability and

 3 alleging various affirmative defenses. Doc. No. 6. Experian filed an Answer to the Complaint,

 4 denying liability and alleging various affirmative defenses, on October 9, 2019, Doc. No. 12, and

 5 on October 16, 2019, Equifax filed a motion to dismiss all claims against it. Doc. No. 14.

 6          The Court granted Equifax’s motion to dismiss in its entirety on December 16, 2019 and
 7 granted Meza 30 days from the date of electronic service of the corresponding Order to file an

 8 Amended Complaint. Doc. No. 18 at 14:19-23. The Order was served on Meza by mail on

 9 December 16, 2019. See Dec. 16, 2019 Docket Entry. To date, Meza has not amended his claims

10 against Equifax or otherwise responded to the Court’s December 16, 2019 Order.

11          On January 23, 2020, the Court issued an Order requiring Meza to show cause by February
12 14, 2020 why Equifax should not be terminated as a Defendant in this action and why claims

13 against Experian and Transunion should not be dismissed without leave to amend based on the

14 analysis set forth in the Court’s December 16, 2019 Order dismissing Meza’s claims as to Equifax.

15 Doc. No. 19. Specifically, the January 23, 2020 Order stated that “the findings … on which the

16 Court dismissed all claims against Equifax appear to be equally applicable to the claims against

17 the other Defendants” and that:

18          (i) failure to timely comply with this Order as to Equifax will result in termination
            of Equifax as a Defendant in this action without further notice to Plaintiff; (ii)
19          failure to timely comply with this Order as to Transunion will result in dismissal of
            all claims against Transunion with prejudice and termination of Transunion as a
20          Defendant in this action without further notice to Plaintiff; and (iii) failure to timely
            comply with this Order as to Experian will result in dismissal with prejudice of all
21          claims against Experian and termination of Experian as a Defendant in this action
            without further notice to Plaintiff.
22

23          Id. at 2:12-25.
24          To date, Meza has not responded in any fashion to the Court’s January 23, 2020 Order. As
25 set forth below, the Court finds, in the absence of any contrary showing by Meza and based on

26 further review of the Complaint in light of the Court’s December 16, 2019 Order granting
27 Equifax’s motion to dismiss, that dismissal with prejudice of all claims against all three

28 Defendants is warranted.

                                                       2
 1                                             DISCUSSION
 2          In its October 16, 2019 motion to dismiss, Equifax argued that: (i) it is not a “consumer
 3 reporting agency” (“CRA”) for purposes of the FCRA, Doc. 14-1, Arguments and Authorities,

 4 Part I; (ii) Meza failed to state an FCRA claim against it under Rule 8 of the Federal Rules of Civil

 5 Procedure, id., Arguments and Authorities, Part II; (iii) Meza’s claims against it under California

 6 law are preempted by the FCRA; id., Arguments and Authorities, Part III; and (iv) Meza failed to

 7 allege facts showing a willful violation of the FCRA on Equifax’s part. Id., Arguments and

 8 Authorities, Part IV.

 9          In its December 16, 2019 Order granting Equifax’s motion to dismiss, which is hereby
10 incorporated into this Order by reference, the Court found that Meza had adequately alleged that

11 Equifax is a CRA under the FCRA, Doc. No. 18, Analysis, Part I.a., but that Meza failed to state

12 an FCRA claim against Equifax under Rule 8 because the Complaint mainly comprised

13 “generalized and conclusory allegations” about the Defendants as a group and lacked factual

14 allegations of wrongdoing specific to Equifax. See, e.g., Doc. No. 18 at 10:14-15 (“Because the

15 allegations in the Complaint fail to attribute a reporting inaccuracy to Equifax, the Court

16 GRANTS Equifax’s motion to dismiss as to Meza’s claim under 15 U.S.C. § 1681e.”); 11:1-3

17 (“As set forth above, the Complaint lacks allegations attributing a reporting inaccuracy to Equifax.

18 Equifax’s motion to dismiss is therefore GRANTED as to claims under 15 U.S.C. § 1681i.”);

19 12:14-16 (“These generalized and conclusory allegations lack any facts specific to Equifax and

20 are, therefore, insufficient to support a reasonable inference that Equifax engaged in a willful

21 violation of the FCRA.”).

22          Further, the Court found that Meza’s claims against Equifax under California law were
23 preempted by the FCRA because the Complaint lacked factual allegations sufficient for the Court

24 to infer “malice” or a “willful intent to injure” on the part of Equifax. Id. at 14:9-11 (“Even

25 applying the relaxed standards applicable to pro se plaintiffs, the Court cannot reasonably infer

26 ‘malice’ or a ‘willful intent to injure’ on Equifax’s part from such generalized and conclusory
27 allegations.”).

28          The Complaint suffers from the same fatal defects with respect to both Transunion and

                                                      3
 1 Experian. Indeed, there is no meaningful difference between the allegations in the Complaint as to

 2 Equifax and the allegations in the Complaint as to either Transunion or Experian: the “generalized

 3 and conclusory allegations” in the Complaint are, almost without exception, made against the

 4 Defendants as a group, with no meaningful attempt to distinguish among Transunion, Experian

 5 and Equifax at all. Therefore, consistent with the findings and analysis in the Court’s December

 6 16, 2019 Order granting Equifax’s motion to dismiss, the Court finds that dismissal of all claims

 7 against Transunion and dismissal of all claims against Experian is warranted because: (i) the

 8 Complaint fails to state a claim under the FCRA as to Transunion or Experian, see Doc. No. 18,

 9 Analysis, Part I.b.; and (ii) all claims under California law – including Meza’s putative claims for

10 “Loss of Opportunity,” “Defamation,” “Negligence,” “Intentional Infliction of Emotional

11 Distress,” and “Intentional Infliction of Willful Misconduct” – against Transunion and Experian

12 are preempted by the FCRA because Meza has failed to allege facts showing “malice” or “willful

13 intent to injure” as to either Transunion or Experian. See id., Analysis, Parts I.c. & II.

14          Further, given Meza’s failure to amend his claims against Equifax or to respond to the
15 Court’s Order to Show cause in the time permitted, the Court finds that leave to amend claims

16 against Equifax should be withdrawn. See Doc. No. 18 at 14:21-22; Doc. No. 19 at 2:26-3:12.

17                                             CONCLUSION
18          For the foregoing reasons, leave to amend claims against Equifax is WITHDRAWN and
19 all claims against each of the Defendants in this action are DISMISSED WITH PREJUDICE.

20 //

21 //

22 //

23 //

24 //

25 //

26 //
27 //

28 //

                                                       4
 1                                             ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3     1. Leave to amend claims against Equifax is WITHDRAWN and all claims against Equifax
 4        are DISMISSED WITH PREJUDICE;
 5     2. All claims against Transunion are DISMISSED WITH PREJUDICE;
 6     3. All claims against Experian are DISMISSED WITH PREJUDICE;
 7     4. All currently set dates and deadlines are VACATED; and
 8     5. The Clerk of the Court is directed to CLOSE this case.
 9
     IT IS SO ORDERED.
10

11 Dated: March 16, 2020
                                              SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   5
